Citation Nr: 1033218	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  06-02 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for sickle cell disease.

2.  Entitlement to service connection for ulcers.

3.  Entitlement to service connection for cold injury residuals 
of the feet.

4.  Entitlement to service connection for a bilateral leg injury.

5.  Entitlement to service connection for a back disability.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for loss of teeth, for 
compensation purposes.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1979 to April 1982.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from June 2004 and September 2005 rating decisions 
issued by the  
New Orleans, Louisiana, and Houston, Texas, Regional Offices 
(ROs) of the Department of Veterans Affairs (VA), respectively.

In a September 2005 rating decision, the RO appeared to address 
the claim for service connection for sickle cell disease on the 
merits.  However, regardless of the RO's actions, the Board has a 
legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address 
the question of whether new and material evidence has been 
received to reopen the previously denied claim for service 
connection for sickle cell disease.  That matter goes to the 
Board's jurisdiction to reach the underlying claim and adjudicate 
the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  As the Board must first decide 
whether new and material evidence to reopen the claim has been 
received, the Board has characterized that portion of the appeal 
involving sickle cell disease as encompassing the first matter 
set forth on the title page.  



The issue of entitlement to service connection for loss of teeth, 
for compensation purposes, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

Additionally, the Board emphasizes that, while, in the 
September 2005 rating decision, the RO adjudicated a claim 
for service connection for loss of teeth, for compensation 
purposes, a claim for service connection for a dental 
condition is also considered to be a claim for VA 
outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 
302 (1993).  The issue of service connection for loss of 
teeth, for VA outpatient dental treatment, has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In a May 1982 rating decision, the RO denied service 
connection for sickle cell disease; although notified of the 
denial in a May 1982 letter, the Veteran did not initiate an 
appeal.

3.  No new evidence associated with the claims file since the 
May 1982 rating decision, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for sickle cell disease, or raises a 
reasonable possibility of substantiating that claim.

4.  Although the Veteran has complained of indigestion, the 
competent medical evidence of record is negative for a diagnosis 
of ulcers, or any other chronic gastrointestinal disability.

5.  Although the Veteran has complained of foot pain, the 
competent medical evidence of record is negative for a diagnosis 
of a cold injury to the feet.

6.  Bilateral leg disorders were first manifested many years 
following separation from service, and there is no persuasive 
evidence or opinion of a medical relationship, or nexus, between 
any bilateral leg disorder and either service or service-
connected disability.

7.  A back disability was first manifested many years following 
separation from service, and there is no persuasive evidence or 
opinion of a medical relationship, or nexus, between any back 
disability and service.

8.  The Veteran does not have a right ear hearing loss as defined 
by regulation, and the Veteran's left ear hearing loss pre-
existed his service and was not aggravated therein.


CONCLUSIONS OF LAW

1.  The May 1982 rating decision that denied service connection 
for sickle cell disease is final.  38 U.S.C.A. § 7105(b) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

2.  As evidence received since the RO's May 1982 denial is not 
new and material, the criteria for reopening the claim for 
service connection for sickle cell disease have not been met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  The criteria to establish service connection for ulcers have 
not been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).

4.  The criteria to establish service connection for a cold 
injury to the feet have not been met.  38 U.S.C.A. §§ 1101, 1131, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).

5.  The criteria to establish service connection for a bilateral 
leg injury have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2009).

6.  The criteria to establish service connection for a back 
disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009);  38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2009).

7.  The criteria to establish service connection for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specific 
to requests to reopen, a veteran must be notified of both the 
reopening criteria and the criteria for establishing the 
underlying claim for service connection.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a December 2004 pre-rating letter, the RO 
provided notice to the Veteran explaining what information and 
evidence was needed to substantiate the claims for service 
connection, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  Concerning the petition to reopen the 
previously denied claim for service connection for sickle cell 
disease, this letter also informed the Veteran of the reopening 
criteria and the requirements for establishing the underlying 
claim for service connection for sickle cell disease.  The 
September 2005 RO rating decision reflects the initial 
adjudication of the claims after issuance of the December 2004 
letter.  

A November 2006 letter provided the Veteran with information 
pertaining to the assignment of disability ratings and effective 
dates, as well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  After issuance 
of the November 2006 letter, and opportunity for the Veteran to 
respond, the August 2008 supplemental statement of the case 
(SSOC) reflects readjudication of the claims.  Hence, the Veteran 
is not shown to be prejudiced by the timing of this notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to cure a 
timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters on appeal.  Pertinent medical evidence associated 
with the claims file consists of service, VA treatment records, 
and the reports of September 2007 VA examinations.  Also of 
record and considered in connection with the appeal are various 
written statements provided by the Veteran, and by his 
representative, on his behalf.  The Board finds that no 
additional RO action to further develop the record is warranted.

The Board also acknowledges that the Veteran has not been 
afforded a VA examination specific to his claim for service 
connection for a bilateral leg injury.  However, in this case 
there is no medical evidence whatsoever to support the claim.  
Indeed, while current disability of the legs has been shown, the 
record is silent as to complaints or treatment in service or for 
many years thereafter.  Moreover, no competent evidence suggests 
a causal relationship to service, nor do the lay statements of 
record enable a finding of continuity of symptomatology.    As 
the current record does not reflect even a prima facie claim for 
service connection for the claimed disability, VA has no 
obligation to obtain any medical opinion commenting upon the 
etiology of the claimed disability.  See 38 U.S.C.A. § 5103A(d); 
Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  See 
also Duenas v. Principi, 18 Vet. App. 512 (2004) (per curium).

In summary, the duties imposed by the VCAA have been considered 
and have been satisfied here.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development required to 
create any additional evidence to be considered in connection 
with any of the claims.  Consequently, any error in the sequence 
of events or content of the notice is not shown to prejudice the 
Veteran or to have any effect on the appeal.  Any such error is 
deemed harmless and does not preclude appellate consideration of 
any of the matters on appeal, at this juncture.  See Mayfield, 
20 Vet. App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

As a preliminary matter, the Board notes that it has reviewed all 
of the evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although there is an 
obligation to provide reasons and bases supporting its decision, 
there is no need to discuss, in detail, every piece of evidence 
of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (holding that VA must review the entire record, but 
does not have to discuss each piece of evidence).  Hence, the 
Board will summarize the relevant evidence where appropriate and 
the Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.

A.  New and Material Evidence Claim

VA law provides that a claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  New evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held, however, that evidence that is merely 
cumulative of other evidence in the record cannot be new and 
material even if that evidence had not been previously presented 
to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

The Board, in the first instance, must rule on the matter of 
reopening a claim and has a responsibility to consider whether it 
is proper for a claim to be reopened.  Jackson v. Principi, 265 
F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  

In a May 1982 rating decision, the RO denied entitlement to 
service connection for sickle cell anemia.  The evidence of 
record at the time of that decision consisted primarily of 
service treatment records and statements from the Veteran.  The 
May 1982 rating action noted, in essence, that a service medical 
evaluation board previously found bilateral papillary necrosis 
with findings of sickle cell disease that existed prior to 
service and was not aggravated by service.  As the evidence 
showed that the Veteran's sickle cell disease existed prior to 
service and was not aggravated by service, the claim was denied.  
The Veteran did not perfect an appeal, and the decision became 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.104 (2009).

The evidence received since the May 1982 rating decision includes 
VA outpatient records.  Based upon a comprehensive review of the 
record, the Board finds the evidence added to the claims file 
since the May 1982 rating decision is either cumulative or 
redundant of the evidence of record or does not raise a 
reasonable possibility of substantiating the claim.  

Again, in the 1982 RO decision, it was found that the Veteran's 
sickle cell disease existed prior to his active duty and had not 
been aggravated therein.  The VA outpatient records added to the 
claims file since the May 1982 RO decision reflect ongoing 
treatment for sickle cell disease, but give no indication 
whatsoever that the Veteran's sickle cell disease was aggravated 
beyond the normal progression of the disease during his active 
service.  Indeed, the post-service treatment is not proximate in 
time to discharge.

While the ongoing clinical evidence can be considered "new," in 
that it was not before the RO in May 1982, it is not 
"material."  That is, the evidence does not tend to show that 
the Veteran's sickle cell disease was aggravated beyond the 
normal progression of the disease by his active service-the basis 
for the last prior final denial.  Thus, the new evidence does not 
relate to an unestablished fact necessary to substantiate the 
claim or raise a reasonable possibility of substantiating the 
claim.

As the information provided in support of the application to 
reopen the claim for service connection for sickle cell disease 
does not include new and material evidence, the appeal must be 
denied.

B.  Service Connection Claims

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to an 
injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Service connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic diseases, 
such as arthritis, which develop to a compensable degree 
(10 percent for arthritis) within a prescribed period after 
discharge from service (one year for arthritis), even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).  Also, while the disease need 
not be diagnosed within the presumptive period, it must be shown, 
by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  38 C.F.R. § 3.307(c).  

i.  Ulcers

A June 1980 service treatment record contains a diagnosis of 
"rule-out gastroenteritis."  During a service medical board 
examination in May 1981, it was noted that the Veteran had tender 
abdominals and an abnormal genitourinary system.  The Veteran 
denied frequent indigestion on a May 1981 Report of Medical 
History.

A VA treatment record from November 2004 reflects the Veteran's 
complaints of indigestion.

On VA digestive examination in September 2007, the Veteran 
reported that he had been regurgitating his food for the previous 
two years.  He denied vomiting, hemetemesis, burning pain, 
constipation, and diarrhea.  A history of gastroesophagal reflux 
was noted.  The examiner performed an abdominal series of tests 
and diagnosed a normal bowel gas pattern.

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that the claim for service 
connection for ulcers must be denied.
Indeed, although at one point an abnormal genitourinary system 
was noted in the service treatment records, the service treatment 
records are negative for any actual diagnosis of ulcers.  
Additionally, post-service, the first documented complaints of 
indigestion appear in VA treatment records from 2004-nearly 22 
years after the Veteran left active duty.  The passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability may be considered evidence 
against a claim of service connection.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).  It is acknowledged that the Veteran is competent to 
report observable symptoms, and that such reports can establish 
continuity of symptoms.  Here, however, the Veteran indicated an 
onset of gastrointestinal symptoms, such as nausea and 
regurgitation, two years prior.  Thus, by the Veteran's own 
report, his gastrointestinal symptoms began in approximately 
2005, well after discharge from service.  Accordingly, continuity 
has not been established here, either by the clinical record or 
through the Veteran's statements.

Even more significantly, the Board notes that the Veteran has 
never been diagnosed with ulcers.  The September 2007 VA examiner 
took specific note of the Veteran's complaints of indigestion and 
prior history of gastrointestinal reflux, yet after performing 
abdominal tests, was unable to confirm a diagnosis of ulcers or 
any other gastrointestinal disability.  The Board emphasizes that 
Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such incidents 
have resulted in disability, as opposed to mere symptoms.  See 
38 U.S.C.A. § 1131; see also 38 C.F.R. § 3.310.  Thus, where, as 
here, medical evidence does not establish that the Veteran has 
the disability for which service connection is sought, there can 
be no valid claim for service connection.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  In the instant case, the claim for service 
connection for ulcers must be denied, because the first essential 
criterion for a grant of service connection-evidence of a 
current disability upon which to predicate a grant of service 
connection-has not been met.  

ii.  Cold Injury to Feet

As a preliminary matter, the Board notes that in a separate, 
June 2007 rating decision, the RO denied service connection for 
flat feet.  The Veteran did not appeal that decision, and thus, 
the issue of service connection for flat feet is separate and not 
before the Board at this time.

In this case, a service treatment record from October 1980 shows 
that the Veteran had calluses on his left foot.  During a service 
medical board examination in May 1981, it was noted that the 
Veteran had normal feet.  The Veteran indicated foot trouble on a 
May 1981 Report of Medical History.  In April 1982, a service 
examiner noted that the Veteran had callused feet.

A VA treatment record from November 2004 show calluses on the 
feet.  The Veteran complained of foot pain to a VA examiner in 
April 2005.  A VA podiatrist indicated in April 2006 that the 
Veteran had flat feet and thick, discolored, and painful toenails 
with calluses.  In November 2006, a VA podiatrist instructed the 
Veteran regarding care for foot calluses.  

On VA examination in September 2007, the examiner observed 
multiple calluses on both of the Veteran's feet.  It was noted 
that there was no evidence of tinea pedis.  

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that the claim for service 
connection for a cold injury to the feet must be denied.  Indeed, 
although the Veteran indicated in May 1981 that he had foot 
trouble, the service treatment records are negative for any 
actual diagnosis of a cold injury to the feet, and further fail 
to show chronic manifestations thereof.  Additionally, post-
service, the first documented complaints of foot problems appear 
in VA treatment records from 2004-nearly 22 years after the 
Veteran left active duty.  The passage of many years between 
discharge from active service and the medical documentation of a 
claimed disability may be considered evidence against a claim of 
service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

It is acknowledged that the Veteran is competent to report 
observable symptoms, and that such reports can establish 
continuity of symptoms.  Here, however, the Veteran indicated an 
onset of foot symptoms, such as calluses, in 2004.  Thus, by the 
Veteran's own report, his symptoms began well after discharge 
from service.  Accordingly, continuity has not been established 
here, either by the clinical record or through the Veteran's 
statements.

Moreover, as with the claim for ulcers, the Veteran has never 
been diagnosed with a cold injury to the feet.  The VA treatment 
records reflect that the Veteran has been seen by podiatrists on 
multiple occasions, and none of whom have diagnosed the Veteran 
with a cold injury to the feet.  Additionally, the September 2007 
VA examiner was unable to produce a diagnosis of a cold injury to 
the feet.  In fact, that examination clearly indicated that there 
was no sensory deprivation in the lower extremities, and that 
reflexes were normal. The Board emphasizes that Congress has 
specifically limited entitlement to service connection for 
disease or injury to cases where such incidents have resulted in 
disability.  See 38 U.S.C.A. § 1131; see also 38 C.F.R. § 3.310.  
Thus, where, as here, medical evidence does not establish that 
the Veteran has the disability for which service connection is 
sought, there can be no valid claim for service connection.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  As with the claim for 
service connection for ulcers, the claim for service connection 
for a cold injury to the feet must be denied, because the first 
essential criterion for a grant of service connection-evidence 
of a current disability upon which to predicate a grant of 
service connection-has not been met.

iii.  Bilateral Leg Injury

In this case, during a service medical board examination in 
May 1981, it was noted that the Veteran had normal lower 
extremities.  The Veteran indicated on a May 1981 Report of 
Medical History that he had cramps in his legs.

A VA treatment record from November 2004 contains the Veteran's 
complaints of calf pain, arthritis, and pain due to varicose 
veins.  An X-ray report from November 2004 revealed degenerative 
changes to the right femur.  In May 2005, the Veteran told a VA 
physician that he was frequently on his feet at his job.  The 
physician noted large varicosities on the right leg.  An X-ray 
from May 2005 revealed sclerotic changes in both femoral heads 
with degenerative changes.  The X-ray interpreter opined that the 
changes were likely avascular necrosis secondary to the Veteran's 
sickle cell disease.  A VA follow-up record from December 2005 
also indicates that the Veteran had chronic avascular necrosis of 
the bilateral hips secondary to sickle cell disease.

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that the claim for service 
connection for a bilateral leg injury must be denied.

The evidence of record clearly establishes that the Veteran has 
current bilateral leg disabilities, as reflected, for example, in 
the May 2005 X-ray report showing a diagnosis of avascular 
necrosis of the bilateral hips, the May 2005 note showing large 
varicosities in the right leg, and the November 2004 X-ray report 
which revealed degenerative changes.  However, the record simply 
fails to establish that his avascular necrosis, varicosities, and 
degenerative changes are medically related to either service or 
service-connected disability.

Significantly, while the Veteran complained of cramps in his legs 
on one occasion during his active service, none of the service 
examiners diagnosed any bilateral leg disability during the 
Veteran's active service.  In fact, a medical board specifically 
found in May 1981 that the Veteran had normal lower extremities.  
As the medical board report was created by medical professionals 
in the course of their duties after examination of the Veteran 
and consideration of the other service treatment records, the 
Board finds that the report of the medical board to be more 
persuasive than the Veteran's self-report of leg cramps as to the 
question of whether there was a chronic leg disability in 
service.

Again, the first documented complaints of leg problems appear 
over 20 years after the Veteran left active duty.  The passage of 
many years between discharge from active service and the medical 
documentation of a claimed disability may be considered evidence 
against a claim of service connection.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).

It is acknowledged that the Veteran is competent to report 
observable symptoms, and that such reports can establish 
continuity of symptoms.  Here, however, the Veteran has not 
expressly endorsed a history of leg symptoms dating back to 
active duty.  Accordingly, continuity has not been established 
here, either by the clinical record or through the Veteran's 
statements.  Furthermore, none of the present medical records 
reflecting a diagnosis of avascular necrosis, varicosities, and 
degenerative changes suggests that there exists a medical nexus 
between the Veteran's current bilateral leg disabilities and the 
Veteran's military service, and neither the Veteran nor his 
representative has presented or identified any such existing 
medical opinion.  Rather, the VA treatment records show that the 
Veteran's avascular necrosis of the bilateral hips is secondary 
to his sickle cell disease, which has not been service-connected.  
As the Veteran's present bilateral leg disabilities have not been 
shown to result from the Veteran's active duty or other service 
connected disability, service connection for a bilateral leg 
injury is not warranted.

The Board has further considered whether service connection for 
arthritis of the bilateral hips could be established on a 
presumptive basis.  To establish service connection for a 
disability on a presumptive basis, the disability must manifest 
itself to a compensable degree within one year of the Veteran 
leaving active duty.  See 38 C.F.R. §§ 3.307, 3.309 (2009).  In 
this case, no medical evidence demonstrates that arthritis in his 
bilateral legs was manifested to a compensable level within a 
year after his discharge from active duty.  Therefore, service 
connection for a bilateral leg injury cannot be established on a 
presumptive basis.

iv.  Back

Here, service treatment records from October 1980 and 
February 1981 reveal complaints of lower back pain.  During a 
service medical board examination in May 1981, it was noted that 
the Veteran had a normal spine.  The Veteran denied recurring 
back pain indicated on a May 1981 Report of Medical History that 
he did not have.  Another service treatment record from 
April 1982 contains complaints of lower back pain.

VA treatment records from November 2004 reflect complaints of 
stiffness and chronic pain in the lower back.  Reports of lower 
back pain continue in April and May 2005.  An X-ray taken in 
May 2005 revealed diffuse sclerosis of the vertebral bodies with 
fishmouth deformities throughout, compatible with sickle cell 
disease.  Other VA treatment records through the rest of 2005 
contain complaints of lower back pain.

Upon VA examination in September 2007, the examiner noted the 
Veteran's complaint of lower back pain in service as well as the 
prior medical treatment records.  The Veteran commented that he 
experienced weakness and pain but had no indications of 
radiculopathy.  The Veteran could rise out of a chair without 
assistance from the hands or arms, and he had a normal posture 
and gait.  There was no indication of muscle spasm or tenderness.  
There was no indication of radiculopathy.  An X-ray revealed 
fishmouth deformities with little interval change from 2005.  No 
acute fractures or subluxations were identified, and the disc 
spaces appeared well preserved.  The diagnosis given was mild 
age-acquired degenerative disc disease of the lumbar spine.

The examiner opined that the deformities that were seen in the 
military were typical for a sickle cell trait.  He noted that 
there was no indication of back complaints from the time that the 
Veteran left the military to 2004.  The examiner found absolutely 
no indication that the Veteran had any evidence of a traumatic 
spine disease.  He opined that the Veteran's current lumbar spine 
problem was age-acquired degenerative disc disease that was 
minimal and was not due to anything that happened while the 
Veteran was on active duty.

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that the claim for service 
connection for a back disability must be denied.

As with the Veteran's claimed ulcers and cold injuries to the 
feet, post-service, the first documented complaints of back 
trouble appear in VA treatment records from 2004-nearly 22 years 
after the Veteran left active duty.  The passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability may be considered evidence 
against a claim of service connection.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).

The evidence of record clearly establishes that the Veteran has a 
current back disability, as reflected, for example, in the 
May 2007 VA examination report showing a diagnosis of 
degenerative disc disease.  However, the record simply fails to 
establish that his degenerative disc disease is medically related 
to any incident of service.  In this matter, the Board finds the 
opinion of the May 2007 VA examiner persuasive.  The examiner 
performed a thorough examination of the Veteran and commented on 
the Veteran's service treatment records and subsequent medical 
history.  The examiner supported the opinion that the Veteran's 
current back disability was not due to anything that happened 
while the Veteran was on active duty with adequate reasons and 
bases.  Significantly, there is no other medical opinion of 
record which contradicts the May 2007 VA examiner's opinion, and 
without a nexus between a current disability and service, service 
connection for a back disability cannot be granted.

It is further noted that while the Veteran's own statements as to 
observable symptoms can be used to demonstrate continuity, in 
this case he has not expressly indicated that his back pain has 
been continuous since active service.  Again, he denied back pain 
in a report of history at the time of separation, and he failed 
to raise a claim until long after discharge, further suggesting 
that his symptoms have not been continuous.  For these reasons, 
continuity has not been established, either by the clinical 
record or the Veteran's own statements.

The Board has further considered whether service connection for 
arthritis of the back could be established on a presumptive 
basis.  To establish service connection for a disability on a 
presumptive basis, the disability must manifest itself to a 
compensable degree within one year of the Veteran leaving active 
duty.  See 38 C.F.R. §§ 3.307, 3.309 (2009).  In this case, no 
medical evidence demonstrates that the Veteran experienced 
arthritis in his bilateral legs to a compensable level within a 
year after his discharge from active duty.  Therefore, service 
connection for a back disability leg injury cannot be established 
on a presumptive basis.

v.  Hearing Loss

Specific to claims for service connection, impaired hearing is 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; the thresholds for at least 
three of these frequencies are 26 or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2009).  Moreover, the Court has 
indicated that the threshold for normal hearing is between 0 and 
20 decibels and that higher thresholds show some degree of 
hearing loss. Hensley v. Brown, 5 Vet. App. 160 (1993).

The Veteran's service personnel records show that his military 
occupational specialty was chemical operations specialist.



On the Veteran's September 1979 service entry examination, the 
pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
5
5
10
5
5
LEFT
15
55
65
55
55

The Veteran was put on a permanent health profile for decreased 
hearing from the beginning of his active duty.  The report from 
the May 1981 medical board shows purtone thresholds, in decibels, 
as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
10
10
5
0
5
LEFT
20
35
45
35
55

The medical board concluded that the Veteran's left ear hearing 
loss existed prior to service and was not aggravated by service.

The Veteran saw a VA audiologist in January 2005.  The 
audiologist commented that the Veteran had normal hearing in his 
right ear from 250 kilohertz through 6000 kilohertz with a mild 
hearing loss at 8000 kilohertz.  While the Veteran's hearing in 
his left ear was normal at 250 kilohertz, there was a mild to 
severe sensorineural hearing loss from 500 through 8000 
kilohertz.  

In June and August 2005, a VA audiologist observed normal right 
ear hearing from 250 kilohertz through 6000 kilohertz with mild 
hearing loss at 8000 kilohertz.  Again, left ear hearing was 
normal at 250 kilohertz with mild to severe sensorineural hearing 
loss from 500 through 8000 kilohertz.

On VA examination in September 2007, the audiologist noted that 
the Veteran had moderately severe hearing loss in his left ear 
when he enlisted in the service.  Normal hearing in the right ear 
and mild to moderately severe hearing loss in the left ear was 
present at the May 1981 medical board.  The Veteran reported that 
while on active duty, he was exposed to noise from firearms, 
machine guns, mortars, missile launchers, the firing range, 
helicopters, tanks, heavy artillery, combat explosions, 
demolitions, and aircraft engines.  He said that he did not use 
hearing protection while on active duty.  Since leaving active 
duty, the Veteran reported being exposed to weed eaters, grass 
blowers, and machine shop noise without hearing protection.  Pure 
tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
25
25
25
30
30
LEFT
40
65
80
80
90

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 60 percent in the left ear.

After reviewing the service records and the examination findings, 
the examiner opined that military noise exposure did not cause or 
contribute to the Veteran's current hearing loss.

First, concerning the hearing loss in the Veteran's right ear, 
according to the evidence of record, the Veteran does not have 
hearing loss to an extent recognized as a disability for VA 
purposes.  None of the evidence of record shows that the auditory 
threshold for the right ear in any of the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or that the speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  On the contrary, for the 
right ear, according to the September 2007, none of the 
frequencies had a reading above 40 decibels, only two of the 
frequencies were greater than 26, and the speech recognition 
score was 100 percent.  Thus, the Veteran does not have right ear 
hearing loss to an extent recognized as a disability for VA 
purposes.  See 38 C.F.R. § 3.385.

Turning to the Veteran's left ear hearing loss, the Board 
recognizes that according to the evidence of record, the Veteran 
had left ear hearing loss that pre-existed his active duty 
service.  Every person employed in the active military, naval, or 
air service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  See 38 U.S.C.A. §§ 1111.  Here, the Veteran's 
September 1979 entry examination demonstrates that the Veteran 
experienced left ear hearing loss prior to his entry to active 
duty, and thus, the presumption of soundness does not apply.

Further, the audiometric findings from the September 1979 entry 
examination and May 1981 medical board examination are similar.  
In July 2007, a VA examiner looked at all of the Veterans service 
records, considered the Veteran's post-service history, and 
examined the Veteran before opining that military noise exposure 
did not cause or contribute to the Veteran's current hearing 
loss.  Due to the thoroughness of the examination and explanation 
of the opinion by the audiologist, the Board finds that the July 
2007 audiological examination report provides persuasive, 
competent evidence that the Veteran's current left ear hearing 
loss pre-existed and was not aggravated by his active duty 
service.  Significantly, neither the Veteran nor his 
representative has identified, presented, or alluded to the 
existence of any such medical evidence or opinion which would 
provide the necessary nexus between his current left ear hearing 
loss and his active duty service.  Without competent, persuasive 
evidence of such a nexus, service connection for left ear hearing 
loss cannot be granted.

vi.  Conclusion

The Board has also considered the Veteran's statements regarding 
his claimed disorders.  In this regard, the Board acknowledges 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), and 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009), which 
essentially hold that a lay person can speak as to etiology in 
some limited circumstances in which nexus is obvious merely 
through lay observation, such as a fall leading to a broken leg, 
or experiencing an immediate decrease in hearing following a 
specific event.  However, the question of causation here involves 
a more complex relationship, going beyond immediately observable 
cause-and-effect, and as such the Veteran is not competent to 
address etiology here.

For all the foregoing reasons, the Board finds that the claims 
for service connection for ulcers, a cold injury to the feet, a 
bilateral leg injury, a back disability, and bilateral hearing 
loss must be denied.  In reaching these conclusions, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

As new and material evidence has not been received, the request 
to reopen the claim for service connection for sickle cell 
disease is denied.

Service connection for ulcers is denied.

Service connection for a cold injury to the feet is denied.

Service connection for a bilateral leg injury is denied.

Service connection for a back disability is denied.

Service connection for bilateral hearing loss is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim remaining on appeal is warranted.

VA will provide a medical examination or obtain a medical opinion 
if the record, including lay or medical evidence, contains 
competent evidence of a disability that may be associated with an 
event, injury, or disease that occurred in service, but the 
record does not contain sufficient medical evidence to decide the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining 
whether the evidence "indicates" that there "may" be a nexus 
between a current disability and an in-service event, injury, or 
disease is a low one.  McLendon, 20 Vet. App. at 83.

Disability compensation and VA outpatient dental treatment may be 
provided for certain specified types of service-connected dental 
disorders.  For other types of service-connected dental 
disorders, the claimant may receive treatment only and not 
compensation.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 
3.381, 4.150, 17.161 (2009).

Dental disabilities that may be awarded compensable disability 
ratings are set forth under 38 C.F.R. § 4.150.  These 
disabilities include chronic osteomyelitis or osteoradionecrosis 
of the maxilla or mandible, loss of the mandible, nonunion or 
malunion of the mandible, loss of the maxilla, nonunion or 
malunion of the maxilla, limited temporomandibular motion, loss 
of the ramus, loss of the condyloid or coronoid processes, loss 
of the hard palate, loss of teeth due to the loss of substance of 
the body of the maxilla or mandible and where the lost 
masticatory surface cannot be restored by suitable prosthesis, 
when the bone loss is a result of trauma or disease but not the 
result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic 
Codes 9900-9916. 

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease are to be considered service-connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment as provided in 38 C.F.R. § 17.161.

In this case, the Veteran's September 1979 service entry 
examination report shows that he had no missing teeth.  However, 
the May 1981 medical board examination report reveals that teeth 
number 1, 2, 3, 10, 13, and 32 were restorable, and teeth number 
16, 17, 19, and 31 were missing.  A dental record from 
November 1981 shows that tooth number 2 was extracted.

A VA treatment record from July 2005 indicates that the Veteran 
has some missing teeth.

The Board notes that loss of teeth due to the loss of substance 
of the body of the maxilla or mandible and where the lost 
masticatory surface cannot be restored by suitable prosthesis, 
when the bone loss is a result of trauma or disease but not the 
result of periodontal disease, is a disability that is subject to 
compensation under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  
While the evidence here shows that the Veteran entered service 
with no missing teeth, service treatment records show that he was 
missing teeth by the end of his service, and current medical 
records show that he presently is missing teeth.  However, there 
is no evidence of record which addresses whether the Veteran's 
missing teeth are restorable or due to loss of substance of the 
body of the maxilla or mandible.  Under the circumstances of this 
case, the Board finds that remand for a dental examination would 
be helpful in resolving the claim for service connection.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding pertinent records 
of evaluation and/or treatment of the Veteran 
(dated from December 2009 to the present) 
from the Lafayette VAMC.  The RO must follow 
the procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records from 
Federal facilities.  All records and/or 
responses received should be associated with 
the claims file.

2.  Afford the Veteran a VA dental 
examination, preferably with a periodontist, 
but if unavailable, with a physician 
specializing in dentistry, for an opinion as 
to the whether there is at least a 50 percent 
probability or greater (at least as likely as 
not) that any present chronic dental disorder 
was either incurred or aggravated as a result 
of his active duty service.  The examiner 
should note whether there is chronic 
osteomyelitis or osteoradionecrosis of the 
maxilla or mandible, loss of the mandible or 
maxilla, nonunion or malunion of the mandible 
or maxilla, limited temporomandibular motion, 
loss of the ramus, loss of the condyloid or 
coronoid processes, loss of the hard palate, 
or loss of teeth due to the loss of substance 
of the body of the maxilla or mandible and 
where the lost masticatory surface cannot be 
restored by suitable prosthesis, when the 
bone loss is a result of trauma or disease 
but not the result of periodontal disease.

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the effect 
that this record review took place should be 
included in the report.  Opinions should be 
provided based on the results of examination, 
a review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the complete 
rationale for all opinions expressed, should 
be set forth in the examination report.

3.  Upon completion of the above, 
readjudicate the issue of service connection 
for loss of teeth, for compensation purposes, 
and consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit sought 
on appeal remains denied, the appellant and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


